Citation Nr: 0524136	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  96-28 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on verified active duty 
from October 1979 to October 1981, from May 1983 to February 
1985, and ACDUTRA from November 1986 to May 1987.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In May 2000, the veteran was afforded a hearing 
before a hearing officer at the RO.  (A previous RO hearing 
could not be transcribed.)  In November 2002 the Board 
undertook further development under then-existing authority.  
In December 2003, the case was remanded for additional 
development of the evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A notice letter in May 2002 outlined what is needed to 
establish service connection, what evidence was still needed, 
and also the veteran's and VA's responsibilities in 
developing his claim.  The rating decision in January 1996 
and the statement of the case (SOC) in May 1996 explained 
what the record showed and why the claim was denied.  A May 
2002 supplemental statement of the case (SSOC) essentially 
advised the veteran to submit everything he had pertinent to 
his claim.  See page 3; "provide any evidence [in your] 
possession that pertains to the claim."  

The unfavorable AOJ decision from which this appeal arose was 
already decided and appealed prior to VCAA enactment.  The 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini, supra, that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, the veteran received 
content complying notice via the May 2002 notice letter and 
SSOC.  He has had ample opportunity (more than 3 years) to 
respond/supplement the record.  

On review of the record presented, the Board finds that VA's 
duty to assist is not satisfied, and that there are also 
procedural defects requiring remand.  

The record shows that the veteran apparently had meritorious 
service (he was a warrant officer and pilot) until sometime 
just prior to March 1985, when he was discharged as a 
conscientious objector.  The circumstances surrounding that 
discharge are somewhat sketchy.  After discharge on March 1, 
1985 the veteran apparently became attached to a cult-like 
group, following which (in 1986/1987) he had a period of 
ACDUTRA.  While some of the service medical/personnel records 
pertaining to the veteran's discharge as a conscientious 
objector are in the file, there are sufficient gaps in these 
records (they do not include any reports of counseling or 
formal psychiatric evaluation, or explanation how it is that 
the veteran was able to return to ACDUTRA after being 
discharged as a conscientious objector) to suggest that the 
records are incomplete.  The Board's December 2003 remand 
sought development for such records.  It does not appear that 
any development in this matter was complete.  The Board's 
December 2003 remand also noted that the veteran had alleged 
treatment for psychiatric disability in a Federal prison.  
While there was an attempt to secure such records, the record 
contains no evidence of a response to the request.  38 C.F.R. 
§ 3.159(c)(2) provides that VA "will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency" and may conclude that further effort 
is not necessary when advised that "the requested records do 
not exist or the custodian does not have them."

Finally, while the veteran was examined by VA in conjunction 
with this claim in April 2000, the examiner's opinion 
regarding the etiology of the veteran's psychiatric 
disability was confined to whether the current psychiatric 
disability was related to his treatment with accutane in 
service.  Given the veteran's apparent behavior changes in 
service and soon thereafter, a further opinion as to whether 
the veteran's psychiatric disorder was manifested in service 
(or a psychosis was manifested in the first postservice year) 
is also necessary. 

Furthermore, a remand confers, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should again contact the 
appropriate Federal agency and obtain any 
of the veteran's service personnel and 
medical records relating to each of his 
periods of active service and ACDUTRA 
that have not already been.  Of 
particular interest are any records 
pertaining to the veteran seeking 
conscientious objector status and any 
records regarding his seeking to 
terminate ACDUTRA for personal reasons.  
If no further service personnel records 
can be found, or if they have been 
irretrievably lost, it must be so 
certified. 
2.  The RO should also again seek to 
obtain all medical records of psychiatric 
evaluation and treatment afforded the 
veteran while he was at the Medical 
Center for Federal Prisoners, Post Office 
Box 4000, Springfield, MO 65801-4000/or 
any other Federal prison facility.  A 
request for this information may be made 
to Director, Bureau of Prisons, 320 First 
Street, NW, Washington, DC, 20534, ATTN: 
FOI/PA Section.  The requests for the 
records must be repeated until the 
records are secured.  If no medical 
records are available, it should be so 
certified for the record.

3.  Then, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric disability, 
and whether such disability is, as likely 
as not, related to service.  The 
veteran's claim files must be available 
to, and reviewed by, the examiner.  The 
examiner should note the veteran's 
transformation from an exemplary soldier 
to a conscientious objector (and soon 
thereafter apparently cult member) and 
should provide opinions as to the 
following:  (1)  What is the veteran's 
correct current psychiatric diagnosis? 
(2)  Is it at least as likely as not that 
any current acquired psychiatric disorder 
was first manifested in service or (in 
the case of psychosis) in the first post-
service year (or is otherwise related to 
service or any event(s) therein)?, The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to satisfy the mandates of 
the Court in Stegall, supra, to assist the veteran in the 
development of his claim, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


